Exhibit 99.1 SUBSCRIPTION AGREEMENT Starflick.com 1361 Peltier Drive Point Roberts, Washington98281 Dear Sirs: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of Starflick.com (the “Company”) at a price of $0.10 per Share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Mr. Zoltan Nagy solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Mr. Nagy. MAKE CHECK PAYABLE TO:STARFLICK.COM Executed this day of , 2011. Name of Purchaser Signature of Purchaser Address of Purchaser Printed Name of Purchaser PLEASE ENSURE FUNDS ARE IN US DOLLARS X $0.10 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: STARFLICK.COM By: Title:
